DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 1/25/2021 has been received and entered in to the case.
	Claim 1-15, 17, 22 has/have been canceled, and claims 16, 18-21 and 23-30  have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §101 has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18-21 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouishomme et al. (WO2000/075286; IDS ref.) in view of Ghosh et al. (WO2001/011340; of record) and le Roux et al. (2008, Molecular Imaging).
Jouishomme et al. teach a three-dimensional tissue (aggregates; spheroids; organoids) comprising mammalian cells of at least two different phenotypes in a culture (p.6, lines 4-14; p.6, line 29 thru p.7, line 8; p.7, lines 23-30). The 3D organoid structures of Jouishomme et al. are formed by growing different cell phenotypes in superposed layers on the support (p. 6, lines 16-22).
Jouishomme et al. teach that the fluorescently labeled endothelial cells are to adhere in a culture to microcarrier beads, and tumor cells are added to suspension of the beads covered with endothelial cells allowing tumor cells adhere to the endothelial cells forming tumor cells/endothelial cells spheroids (p.9, lines 13-22). 

However, it is extremely well known in the art that a reporter gene expressing fluorescent protein (e.g. GFP) to label specific cell types. For example, Ghosh et al. teach the use of fluorescently labeled reporter molecules (e.g. GFP) expressed in genetically engineered cells (p. 3, lines 18-25) or a transcription factor being expressed as a fusion protein with a luminescent protein including GFP, luciferase, etc. (p.38, lines 20-26; p.39, lines 5-16).
It would have been obvious to a person skilled in the art to use a reporter gene expressing a fusion protein containing a fluorescent/luminescent protein to label endothelial cells of Jouishomme et al. since at least one cell phenotype of Jouishomme et al. are fluorescently labeled, one skilled in the art would recognize that expressing a fluorescently labeled reporter gene in the cells taught by Ghosh et al. would be utilized as an alternative means for labeling different types of cells fluorescently with a reasonable expectation of success. Furthermore, expressing reporter molecules as taught by Ghosh et al. would be at least one cell phenotype of the 3D spheroid taught by Jouishomme et al. 
Regarding the limitation directed to the two different types of fluorescent labels for the first cell type and the second cell type, it would have been obvious to a person 
Regarding the reporter gene linked downstream of a promoter of a target gene (claim 16), Jouishomme et al. in view of Ghosh et al. do not particularly teach the limitation. However, it is extremely well known in the art that a reporter gene is typically linked downstream of a promoter of a gene that is analyzed for its expression. For example, le Roux et al. teach imaging of 3D multicellular tumor spheroids using fluorescent reporter proteins (GFPs) under control of a HIF-1a promoter (i.e. downstream of HIF-1a promoter) to study the expression of HIF-1a (see entire document).
Regarding the limitation directed the cells of the first type are absence in the second region but present abundantly in the first region (claim 16, which has been incorporated from the cancelled claim 17), since Jouishomme et al. teach specific types of cells utilized for forming spheroids (e.g. endothelial cells and tumor cells) as discussed above, the teaching would meet the limitation that the cells of the first type are absence in the second region but present abundantly in the first region.
The limitation in claim 16 directed to enabling the evaluation of whether cells present in a specific region of the three-dimensional tissue response differently in response to the external stimulus to cells in another region is considered as an intended outcome/result of the cells of the first type in the first region comprising a reporter gene 
Regarding claim 18 directed to the proportion of the first cellular region is smaller than the proportion of the second cellular region, Jouishomme et al. teach that endothelial cells of mammalian origin labeled with a fluorescent marker are mixed in a known proportion with tumor cells (p.9, lines 5-11). It would have been obvious to one skilled in the art that a genus of the “known proportion” of tumor cells taught by Jouishomme et al. would be smaller, same or larger proportion of tumor cells than the proportion of the endothelial cells, and thus render the claimed subject matter obvious. 
Regarding claim 19 directed to the surface of the first cellular region being present at a certain distance on an axis perpendicular to an interface to which a stimulus is applied, it is submitted that the limitation does not particularly provide any structural limitation to the claimed 3D tissue. Considering the spheroids taught by Jouishomme et al. are formed with an inner layer of endothelial cells adhered to the microbeads, and an outer layer of tumor cells adhering to the endothelial cell layer, the surface of the region formed by endothelial cells in the inside of the spheroids is at a certain distance on an axis perpendicular to an interface when the light is exposed to excite the fluorescent label. 
Regarding claims 20-21 directed to the 3D tissue being inside a culture container (claim 20), and the first cellular region being not in contact with a circumferential wall of the culture container (claim 21), it would have been obvious to a person skilled in the art 
Regarding claim 27, the endothelial cells and tumor cells of Jouishomme et al. are physiologically different cells.
Regarding claim 28, Jouishomme et al. teach the use of cells of “at least two” different phenotypes (p. 6, lines 29-30; p.37, claim 1).
Regarding claim 29, while Jouishomme et al. do not particularly teach the term “fixative”, however, Jouishomme et al. teach the endothelial cells being attached to microcarrier beads (p.9, lines 13-15). It is considered that the microcarrier of Jouishomme et al. would be a fixative to maintain the endothelial cell layers of the 3D spheroids at a position. 
Regarding claim 30, the wherein clause is directed to the intended use of the claimed product which does not provide any structure to the claimed tissue. Thus, the limitation does not provide any patentable weight in determining patentability of the claimed product. Nevertheless, Jouishomme et al. teach that the 3D spheroids are used for screening and testing of anticancerous drugs (abstract).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 16, 18-21 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsiades et al. (US 2010/0255999; IDS ref.) in view of le Roux et al. 
Mitsiades et al. teach a three-dimensional co-culture comprising two or more cellular compartments wherein at least one cellular compartment comprises a compartment-specific marker suitable for high throughput detection (abstract; paras. 9, 78). Mitsiades et al. teach that the compartment-specific marker includes those energy-emitting reporter proteins including enzymes in bioluminescent system (e.g. luciferase), fluorescence-emitting reporters such as GFP, which may be recombinantly engineered (paras. 95-101). Mitsiades et al. teach that the biological activity of interest includes cell viability, cell proliferation, temporal and/or spatial organization of cell morphology, and transcriptional activity of a promoter region of a gene of interest (paras. 23-25).
Mitsiades et al. teach that the cells of the first compartment can be tumor cells and the cells of the second compartment can be the cells present in the microenvironment of the tumor cells in vivo (paras. 12-14), and thus, two different types of cells in two compartments (RE: claims 27-28). 
Regarding the reporter gene linked downstream of a promoter of a target gene (claim 16), Mitsiades et al. do not particularly teach the limitation. However, it is extremely well known in the art that a reporter gene is typically linked downstream of a promoter of a gene that is analyzed for its expression. For example, le Roux et al. teach imaging of 3D multicellular tumor spheroids using fluorescent reporter proteins (GFPs) under control of a HIF-1a promoter (i.e. downstream of HIF-1a promoter) to study the expression of HIF-1a (see entire document). Furthermore, since Mitsiades et al. teach that the gene of interest being a transcriptional activity of a promoter region (see above), it would have been obvious to a person skilled in the art to engineer the reporter 
Regarding claim 18, Mitsiades et al. teach that the size of one or more compartments in the co-culture is varied (para. 83).
Regarding claim 19, it is submitted that the limitation does not particularly provide any structural limitation to the claimed 3D tissue. Considering the co-culture taught by Mitsiades et al. are formed with two or more distinctive cellular compartments, it would have been obvious to a person skilled in the art that these two compartments could be arranged as claimed.
Regarding claim 20, the co-culture of Mitsiades et al. is carried out in a culture container (para. 155).
Regarding claim 21, Mitsiades et al. do not teach the limitation. However, one skilled in the art would recognize that the co-culture could be formatted in any known configuration including that claimed. Thus, it would have been obvious to a person skilled in the art to choose the configuration of the co-culture taught by Mitsiades et al. to have the first cellular compartment being surrounded by the second cellular compartment that would meet the claimed limitation with a reasonable expectation of success. It is well established by the court that the change of design is obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See M.P.E.P. §2144.04.

Regarding claims 24-26, Mitsiades et al. teach that one or more compartment-specific markers are used for the cell type of interest and the compartment-specific marker is a heterologous marker (para. 15), indicating that the marker for the first cell type and the second cell type is different.
Regarding claim 29, the term “fixative” includes various different biopolymers such as collagen, adhesion factors such as fibronectin or laminin according to the instant specification. Mitsiades et al. teach that the co-culture system utilizes a lattice of extra-cellular matrix proteins used for culturing cells in three-dimensional space (para. 78). Since it is extremely well known in the art that collagen, fibronectin, laminin, elastin, etc. are extracellular matrix proteins according to the instant specification (para. 41), the use of ECM proteins as taught by Mitsiades et al. is considered as a fixative for the cells maintaining the cellular region as claimed.
Regarding claim 30, the wherein clause is directed to the intended use/purpose of the product. Since the limitation does not provide any structure to the claimed product, it does not provide a patentable weight in determining patentability of the claimed product. Nevertheless, Mitsiades et al. teach that the use of the co-culture system in cancer including drug screening (paras. 179-180).
Therefore, the invention as a whole would have been prima facie obvious to a . 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly added limitations have been addressed by citing a new reference (le Roux et al.). It is also noted that a new claim rejection has been presented based on the new reference (Mitsiades et al.) cited in the IDS filed on 1/25/2021.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632